--------------------------------------------------------------------------------

Exhibit 10.2
 
 
SECURITY AGREEMENT

dated as of April 29, 2014,

among

MERGE HEALTHCARE INCORPORATED,
as Borrower,

and

THE SUBSIDIARY GUARANTORS PARTY HERETO,

and

GUGGENHEIM CORPORATE FUNDING, LLC,
as Collateral Agent
 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 
Page
 
 
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
1
 
 
SECTION 1.1
Definitions
1
 
SECTION 1.2
Perfection Certificate
8
 
 
 
 
 
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
8
 
 
SECTION 2.1
Grant of Security Interest
8
 
SECTION 2.2
Filings
9
 
 
 
 
 
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL
10
 
SECTION 3.1
Delivery of Certificated Securities Collateral
10
 
SECTION 3.2
Perfection of Uncertificated Securities Collateral
11
 
SECTION 3.3
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
11
 
SECTION 3.4
Other Actions
11
 
SECTION 3.5
Joinder of Additional Subsidiary Guarantors
14
 
 
 
 
 
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
14
 
 
SECTION 4.1
Title
14
 
SECTION 4.2
Other Financing Statements
15
 
SECTION 4.3
Defense of Claims
15
 
SECTION 4.4
[Intentionally omitted]
15
 
SECTION 4.5
Headquarters
15
 
SECTION 4.6
Due Authorization and Issuance
15
 
SECTION 4.7
Consents, etc
15
 
SECTION 4.8
Insurance
15
 
 
 
 
 
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
16
 
 
SECTION 5.1
Pledge of Additional Securities Collateral
16
 
SECTION 5.2
Voting Rights; Distributions; etc
16
 
SECTION 5.3
Defaults, etc
17
 
SECTION 5.4
Certain Agreements of Pledgors As Issuers and Holders of Equity Interests
17
 
 
 
 
 
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL  PROPERTY COLLATERAL
17
 
SECTION 6.1
Grant of Intellectual Property License
18
 
SECTION 6.2
[Intentionally omitted]
18
 
SECTION 6.3
[Intentionally omitted]
18
 
SECTION 6.4
Protection of Collateral Agent’s Security
18
 
SECTION 6.5
After-Acquired Property
19
 
SECTION 6.6
Litigation
19

 
i

--------------------------------------------------------------------------------

ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES
19
 
 
SECTION 7.1
Maintenance of Records
19
 
SECTION 7.2
Legend
20
 
SECTION 7.3
Modification of Terms, etc
20
 
SECTION 7.4
Collection
20
 
 
 
 
 
ARTICLE VIII
[INTENTIONALLY OMITTED]
20
 
 
 
 
 
ARTICLE IX
REMEDIES
20
 
 
SECTION 9.1
Remedies
20
 
SECTION 9.2
Notice of Sale
22
 
SECTION 9.3
Waiver of Notice and Claims; Other Waivers; Marshalling
22
 
SECTION 9.4
Standards for Exercising Rights and Remedies
23
 
SECTION 9.5
Certain Sales of Pledged Collateral
23
 
SECTION 9.6
No Waiver; Cumulative Remedies
25
 
SECTION 9.7
Certain Additional Actions Regarding Intellectual Property
25
 
 
 
 
 
ARTICLE X
APPLICATION OF PROCEEDS
25
 
 
SECTION 10.1
Application of Proceeds
25
 
 
 
 
 
ARTICLE XI
MISCELLANEOUS
26
 
 
SECTION 11.1
Concerning Collateral Agent
26
 
SECTION 11.2
Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact
27
 
SECTION 11.3
Continuing Security Interest; Assignment
27
 
SECTION 11.4
Termination; Release; Reinstatement
28
 
SECTION 11.5
Modification in Writing
28
 
SECTION 11.6
Notices
28
 
SECTION 11.7
Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial
29
 
SECTION 11.8
Severability of Provisions
29
 
SECTION 11.9
Execution in Counterparts
29
 
SECTION 11.10
Business Days
29
 
SECTION 11.11
[Intentionally Omitted]
29
 
SECTION 11.12
No Credit for Payment of Taxes or Imposition
29
 
SECTION 11.13
No Claims Against Collateral Agent
29
 
SECTION 11.14
No Release
29
 
SECTION 11.15
Overdue Amounts
30
 
SECTION 11.16
Obligations Absolute
30
 
SECTION 11.17
ULC Shares
30



EXHIBIT 1
Form of Issuer’s Acknowledgment
EXHIBIT 2
Form of Pledge Amendment
EXHIBIT 3
Form of Joinder Agreement
EXHIBIT 4
Form of Copyright Security Agreement
EXHIBIT 5
Form of Patent Security Agreement
EXHIBIT 6
Form of Trademark Security Agreement

ii

--------------------------------------------------------------------------------

SECURITY AGREEMENT
 
This SECURITY AGREEMENT dated as of April 29, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) is made by MERGE HEALTHCARE
INCORPORATED, a Delaware corporation (“Borrower”), and the Subsidiaries of
Borrower from to time to time party hereto (the “Subsidiary Guarantors”), as
pledgors, collateral assignors and debtors (Borrower, together with the
Subsidiary Guarantors, in such capacities and together with any successors in
such capacities, the “Pledgors,” and each, a “Pledgor”), in favor of GUGGENHEIM
CORPORATE FUNDING, LLC, in its capacity as collateral agent pursuant to the
Credit Agreement (as hereinafter defined), as pledgee, collateral assignee and
secured party (in such capacities and together with any successors in such
capacities, the “Collateral Agent”).
 
RECITALS
 
A.            Borrower, the Subsidiary Guarantors, Guggenheim Corporate Funding,
LLC, in its capacity as Administrative Agent under the Credit Agreement, the
Collateral Agent and the lending institutions listed therein have, in connection
with the execution and delivery of this Agreement, entered into that certain
Credit Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
 
B.            Each Subsidiary Guarantor has, pursuant to the Credit Agreement,
unconditionally guaranteed the Secured Obligations.
 
C.            Borrower and each Subsidiary Guarantor will receive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
 
D.            This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations.
 
E.            It is a condition to the obligations of the Lenders to make the
Loans under the Credit Agreement that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:
 
ARTICLE I

DEFINITIONS AND INTERPRETATION
 
SECTION 1.1           Definitions.
 
(a)            Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:

--------------------------------------------------------------------------------

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”
 
(b)            Terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.  Sections 1.03 and 1.05 of the Credit Agreement shall apply herein
mutatis mutandis.
 
(c)            The following terms shall have the following meanings:
 
“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.
 
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
 
“Borrower” shall have the meaning assigned to such term in the Preamble hereof.
 
“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.
 
“Collateral Support” shall mean all property (real or personal) assigned (for
security), hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.
 
“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), to which such Pledgor is a
party, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.
 
“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.
 
“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement(s), the Securities Account Control Agreement(s) and the Commodity
Account Control Agreement(s).
 
“Copyrights” shall mean, collectively, with respect to each Pledgor, all works
of authorship (whether protected by statutory or common law copyright, whether
established or registered in the United States or any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished) and all copyright registrations and applications made
by such Pledgor, in each case, whether now owned or hereafter created or
acquired by or assigned to such Pledgor, including the copyrights, registrations
and applications listed on Schedule 14(c) to the Perfection Certificate,
together with any and all (i) rights and privileges arising under applicable
Legal Requirements with respect to such Pledgor’s use of such copyrights, (ii)
renewals, continuations  and extensions thereof and amendments thereto, (iii)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present or future
infringements thereof.
2

--------------------------------------------------------------------------------

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.
 
“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
 
“Deposit Account Control Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Collateral Agent, establishing the
Collateral Agent’s Control with respect to any Deposit Account.
 
“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and in any event shall
include all accounts and sub-accounts relating to any of the foregoing accounts
and (ii) all cash, funds, checks, notes and instruments from time to time on
deposit in any of the accounts or sub-accounts described in clause (i) of this
definition.
 
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
 
“Excluded Accounts” shall mean (i) any Deposit Account of a Pledgor that is used
by such Pledgor solely as a payroll account for the employees of such Pledgor,
(ii) Deposit Accounts the balance of which consists exclusively of withheld
income taxes and federal, state or local employment taxes in such amounts as are
required to be paid to the Internal Revenue Service or state or local government
agencies within the following thirty days with respect to current or former
employees of any of the Pledgors, (iii) Deposit Accounts the balance of which
consists exclusively of amounts required to be paid over to an employee benefit
plan, pension accounts, 401(k) accounts and employee wages, (iv) Deposit
Accounts with amounts on deposit that, when aggregated with the amounts on
deposit in all other Deposit Accounts for which Control Agreements have not been
obtained (other than those specified in clauses (i) – (iii) and (v) – (vi) of
this definition), do not exceed an average daily balance in any month of
$250,000, (v) Deposit Accounts used for fiduciary and trust purposes and (vi)
zero balance accounts.
 
“Excluded Perfection Actions” shall mean: the giving of notice or taking other
actions (other than the filing of UCC financing statements) in respect of any
(i) Instrument or Tangible Chattel Paper, to the extent the individual face
amount thereof does not exceed $250,000 or the aggregate value of all
Instruments and Chattel Paper for which perfection steps have not been taken in
reliance on this clause (i) does not exceed $500,000, (ii) Electronic Chattel
Paper or any “transferable record” (as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction), to the extent the individual face amount thereof does
not exceed $250,000 or the aggregate value of all Electronic Chattel Paper and
“transferable records” for which perfection steps have not been taken in
reliance on this clause (ii) does not exceed $500,000, (iii) Commercial Tort
Claims, to the extent the individual value thereof does not exceed of $250,000
or the aggregate value of all Commercial Tort Claims for which perfection steps
have not been taken in reliance on this clause (iii) does not exceed $500,000,
(iv) Letter-of-Credit Rights, to the extent the individual value thereof does
not exceed $250,000 or the aggregate value of all Letter-of-Credit Rights for
which perfection steps have not been taken in reliance on this clause (iv) does
not exceed $500,000, (v) Excluded Accounts, (vi) Securities Account or Commodity
Account in which the amount and/or fair market value of the financial assets and
or commodity contracts, as the case may be, held from time to time in such
accounts does not exceed $500,000 in the aggregate, (vii) Intellectual Property
registered in any jurisdiction other than the United States and (viii) other
assets to the extent the Collateral Agent shall determine in its reasonable
discretion in consultation with Borrower that the cost of perfecting a security
interest therein (including any material adverse tax consequences resulting
therefrom) outweighs the benefit to the Secured Parties to be afforded thereby.
3

--------------------------------------------------------------------------------

“Excluded Property” shall mean
 
(i)            any permit or license issued by a Governmental Authority to any
Pledgor or any lease, license, contract, or other agreement to which any Pledgor
is a party (and such Pledgor’s rights thereunder), in each case, only to the
extent and for so long as, pursuant to the terms of such permit, license, lease,
contract, agreement or any applicable Legal Requirement, the grant of a security
interest thereon in favor of the Collateral Agent (A) would constitute or result
in (1) the abandonment, invalidation or unenforceability of any right, title or
interest of such Pledgor therein, or (2) a breach or termination of the terms
of, or a default under, such permit, license, lease, contract or agreement, or
(B) requires the consent of any Person (other than the Pledgors) which, after
the use of commercially reasonable efforts by the applicable Pledgor to obtain
such consent, has not been obtained (in each case, after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code and any other insolvency or similar law of any jurisdiction) or principles
of equity));
 
(ii)            property owned by any Pledgor on the date hereof or hereafter
acquired that is subject to a Lien securing a Purchase Money Obligation or
Capital Lease Obligation permitted to be incurred pursuant to the provisions of
the Credit Agreement, only to the extent and for so long as the contract or
other agreement in which such Lien is granted (or the documentation providing
for such Purchase Money Obligation or Capital Lease Obligation) validly
prohibits, or requires the consent of any Person (other than the Pledgors)
which, after the use of commercially reasonable efforts by the applicable
Pledgor to obtain such consent, has not been obtained, as a condition to the
creation of any other security interest in such property (after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code and any other insolvency or similar law of any jurisdiction) or principles
of equity);
 
(iii)            any intent-to-use trademark application to the extent and for
so long as creation by a Pledgor of a security interest therein would adversely
affect the enforceability or validity of such trademark application or result in
the loss by such Pledgor of any other material rights therein;
 
(iv)            motor vehicles and any other assets subject to certificates of
title;
 
(v)            Equity Interests in partnerships, joint ventures and non Wholly
Owned Subsidiaries, only to the extent and for so long as the terms of (1) any
applicable Legal Requirement or (2) after the use of commercially reasonable
efforts by the applicable Pledgor to remove or obtain a waiver of such
prohibition, the Organizational Documents (including applicable agreements among
all of the holders of Equity Interests in any such person), for customary
business purposes (other than to avoid the requirements of the Loan Documents),
validly prohibit the creation by such Pledgor of a security interest in the
Equity Interests of such partnership, joint venture or non Wholly Owned
Subsidiary in favor of the Collateral Agent;
 
(vi)            (i) Voting Stock of any Foreign Subsidiary which is owned by a
Pledgor that is a CFC to the extent that such Voting Stock represents more than
65% of the Voting Stock of such CFC, (ii) Equity Interests of any Foreign
Subsidiary that is not owned directly by a Pledgor, or (iii) Equity Interests of
any Immaterial Subsidiary;
4

--------------------------------------------------------------------------------

(vii)            any leasehold interests in Real Property and fee-owned Real
Property with a fair market value of less than $2,000,000;
 
(viii)            any other assets to the extent the Collateral Agent shall
determine in its reasonable discretion in consultation with Borrower that the
cost of obtaining a security interest therein (including any material adverse
tax consequences resulting therefrom) outweighs the value of the security
interest to be afforded thereby;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause (i)
through (viii) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clause (i) through (viii));
provided, further, with respect to any property or assets described in clauses
(i), (ii) and (v), that the security interest and Lien of the Collateral Agent
pursuant to this Agreement shall attach immediately and automatically at such
time as such prohibition on the creation of a security interest shall cease to
be effective.
 
“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or any of the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other person and the benefits of any and all collateral or other security
given by any other person in connection therewith (other than Commercial Tort
Claims), (iv) all guarantees, endorsements and indemnifications on, or of, any
of the Pledged Collateral or any of the Mortgaged Property, (v) all lists,
books, records, correspondence, ledgers, printouts, files (whether in printed
form or stored electronically), tapes and other papers or materials containing
information relating to any of the Pledged Collateral or any of the Mortgaged
Property, including all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral or any of the Mortgaged Property and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held by such
Pledgor pertaining to operations now or hereafter conducted by such Pledgor or
any of the Pledged Collateral or any of the Mortgaged Property including
building permits, certificates of occupancy, environmental certificates,
industrial permits or licenses and certificates of operation and (vii) all
rights to reserves, payment intangibles, deferred payments, deposits, refunds or
indemnification claims to the extent the foregoing relate to any Pledged
Collateral or any Mortgaged Property and claims for tax or other refunds against
any Governmental Authority.
 
“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including (i) all goodwill connected with
the use of and symbolized by any Intellectual Property Collateral in which such
Pledgor has any interest, and (ii) all know-how, trade secrets, customer and
supplier lists, proprietary information, inventions, methods, plans, policies,
procedures, formulae, descriptions, compositions, technical data, drawings,
specifications, name plates, catalogs, confidential information and the right to
limit the use or disclosure thereof by any person, pricing and cost information,
business and marketing plans and proposals, consulting agreements, engineering
contracts and such other assets which relate to such goodwill.
5

--------------------------------------------------------------------------------

“Headquarters” shall mean the corporate headquarters and principal offices of
Borrower, which, on the date hereof, are located at 350 North Orleans Street,
First Floor, Chicago, Illinois and 900 Walnut Ridge Drive, Hartland, Wisconsin.
 
“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9 of the UCC, and shall
include all promissory notes, drafts, bills of exchange or acceptances.
 
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill, but in any
event other than the Excluded Property described in clause (iii) of the
definition thereof.
 
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all written license agreements with, and covenants not to sue, any
other party with respect to any Patent, Trademark, Copyright or Goodwill, or any
other patent, trademark, copyright, trade secret, know-how or any other
intellectual property right, whether such Pledgor is a licensor or licensee
under any such license agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to use, exploit
or practice any or all of the Patents, Trademarks, Copyrights or Goodwill, or
any other patent, trademark, copyright, trade secret, know-how or any other
intellectual property right.
 
“Intercompany Notes” shall mean, with respect to each Pledgor, the Intercompany
Note and all intercompany notes previously or hereafter acquired by such Pledgor
and all certificates, instruments or agreements evidencing the Intercompany Note
or such intercompany notes, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof to the
extent permitted pursuant to the terms hereof.
 
“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
 
“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.
 
“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), in each case,
whether now owned or hereafter created by or assigned to such Pledgor, including
those listed on Schedule 14(a) to the Perfection Certificate, together with any
and all (i) rights and privileges arising under applicable Legal Requirements
with respect to such Pledgor’s use of any patents, (ii) inventions and
improvements described therein, (iii) reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.
6

--------------------------------------------------------------------------------

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.
 
“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.
 
“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.
 
“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on Schedule
11 to the Perfection Certificate as being owned by such Pledgor and all options,
warrants and additional Equity Interests of whatever class of any such issuer
acquired by such Pledgor (including by issuance), together with all rights,
privileges, authority and powers of such Pledgor relating to such Equity
Interests in each such issuer or under any Organizational Document of each such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such Equity Interests, (ii)
all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) and all options, warrants and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests; provided, however, that Pledged
Securities shall not include any Equity Interests which are not required to be
pledged pursuant to Section 5.11(b) of the Credit Agreement; and. provided,
further, that Pledged Securities shall not include any Excluded Property.
 
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.
 
“Receivables” shall mean with respect to any Pledgor all (i) Accounts, (ii)
Chattel Paper, (iii) Payment Intangibles, (iv) General Intangibles, (v)
Instruments and (vi) other rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC together with all of Pledgors’ rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.
 
“Securities Account Control Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Collateral Agent, establishing the
Collateral Agent’s Control with respect to any Securities Account.
 
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.
 
“Subsidiary Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
7

--------------------------------------------------------------------------------

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, and other source indicators, whether registered or unregistered,
owned by or assigned to such Pledgor and all registrations and applications for
the foregoing (whether statutory or common law and whether established or
registered in the United States or any other country or any political
subdivision thereof), including those listed on Schedule 14(b) to the Perfection
Certificate together with any and all (i) rights and privileges arising under
applicable Legal Requirements with respect to such Pledgor’s use of any
trademarks, (ii) Goodwill associated therewith, (iii) renewals thereof, (iv)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present and future infringements thereof.
 
“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York; provided, however, that if by reason of mandatory provisions of applicable
Legal Requirements, any or all of the attachment, perfection or priority of the
Collateral Agent’s and the other Secured Parties’ security interest in any item
or portion of the Pledged Collateral is governed by the Uniform Commercial Code
in a jurisdiction other than the State of New York, the term “UCC” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions relating to such provisions.
 
“ULC” means an unlimited liability company, unlimited liability corporation or
unlimited company incorporated or otherwise existing under the laws of British
Columbia, Alberta, Nova Scotia or any other province or territory of Canada, or
any similar entity.
 
“ULC Shares” means any Equity Interests which are shares of capital stock or
other equity interests issued by a ULC.
 
“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person and shall be deemed to include Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulations
Section 1.956-2(c)(2).
 
SECTION 1.2           Perfection Certificate.  The Collateral Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral, schedules, amendments and supplements thereto are and shall
at all times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS
 
SECTION 2.1            Grant of Security Interest.  As collateral security for
the payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the ratable benefit of the
Secured Parties, a lien on and security interest in and to all of the right,
title and interest of such Pledgor in, to and under the following property,
wherever located, and whether now existing or hereafter arising or acquired from
time to time (collectively, the “Pledged Collateral”):
8

--------------------------------------------------------------------------------

(i)            all Accounts;
 
(ii)          all Equipment, Goods, Inventory and Fixtures;
 
(iii)         all Documents, Instruments and Chattel Paper;
 
(iv)        all Letter-of-Credit Rights (whether or not the Letter of Credit is
evidenced by a writing);
 
(v)          all Securities Collateral;
 
(vi)        all Investment Property;
 
(vii)       all Intellectual Property Collateral;
 
(viii)     the Commercial Tort Claims described on Schedule 15 to the Perfection
Certificate;
 
(ix)         all General Intangibles;
 
(x)           all Money and all Deposit Accounts;
 
(xi)         all Supporting Obligations;
 
(xii)        all books and records relating to the Pledged Collateral;
 
(xiii)      to the extent not covered by clauses (i) through (xii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible; and
 
(xiv)      all Proceeds and products of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of, each
of the foregoing, and any and all Proceeds of any insurance, indemnity, warranty
or guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.
 
Notwithstanding anything herein to the contrary, the security interest created
by this Agreement shall not extend to, and the term “Pledged Collateral” shall
not include, any Excluded Property; provided, that the Pledgors shall from time
to time at the reasonable request of the Collateral Agent provide to the
Collateral Agent such other information regarding the Excluded Property as the
Collateral Agent may reasonably request.  Notwithstanding anything to the
contrary contained herein, the Pledgors shall not be required to provide
physical Collateral or to otherwise perfect a security interest in any
Collateral to the extent constituting an Excluded Perfection Action.
 
SECTION 2.2            Filings.
 
(a)              Each Pledgor hereby authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any UCC financing
statements (including fixture filings except to the extent the burden or cost of
obtaining such filings outweighs the benefit of the security afforded thereby as
reasonably determined by the Administrative Agent in consultation with
Borrower), continuation statements and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement, continuation
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets of the Debtor wheresoever located, whether now
owned and existing or hereafter acquired” or words of similar effect and (iii)
in the case of a financing statement filed as a fixture filing or covering
Pledged Collateral constituting minerals or the like to be extracted or timber
to be cut, a sufficient description of the Real Property to which such Pledged
Collateral relates.  Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent promptly upon
reasonable request by the Collateral Agent.
9

--------------------------------------------------------------------------------

(b)              Upon the request of the Collateral Agent, in order to
facilitate filings with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office or any similar office in any
other country), each Pledgor shall execute and deliver such Copyright Security
Agreements, Patent Security Agreements, Trademark Security Agreements and such
other documents for the purpose of perfecting, confirming, continuing, enforcing
or protecting the security interest granted by such Pledgor hereunder.  If any
Pledgor fails to execute and deliver such agreements or other documents within
ten Business Days of the Collateral Agent’s request, the Collateral Agent is
hereby authorized to file, after the expiration of such ten Business Day period,
such agreements or other documents, without the signature of such Pledgor and
naming such Pledgor as debtor and the Collateral Agent as secured party.

 
ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
 
SECTION 3.1             Delivery of Certificated Securities Collateral.  Unless
constituting an Excluded Perfection Action or Excluded Property, each Pledgor
represents and warrants that all certificates or instruments representing or
evidencing the Securities Collateral in existence on the date hereof have been
delivered to the Collateral Agent in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank and
that the Collateral Agent has a valid, enforceable, perfected first priority
Lien thereon under applicable U.S. state law (subject to Permitted Liens). 
Unless constituting an Excluded Perfection Action or Excluded Property, each
Pledgor hereby agrees that all certificates or instruments representing or
evidencing Securities Collateral acquired by such Pledgor after the date hereof
and required to be pledged hereunder shall promptly (but in any event within the
time period required by Section 5.11 of the Credit Agreement be delivered to and
held by or on behalf of the Collateral Agent pursuant hereto.  All such
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent.  Except in the case of ULC Shares (which may only be assigned,
transferred or registered in the name of the Collateral Agent or any of its
nominees following an Event of Default and upon prior notice to the Borrower),
the Collateral Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, upon notice to Borrower, to
endorse, assign or otherwise transfer to or to register in the name of the
Collateral Agent or any of its nominees or endorse for negotiation any or all of
the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right at any time, upon prior notice to Borrower, to
exchange certificates representing or evidencing Securities Collateral for
certificates of smaller or larger denominations.
10

--------------------------------------------------------------------------------

SECTION 3.2             Perfection of Uncertificated Securities Collateral. 
Unless constituting an Excluded Perfection Action or Excluded Property, each
Pledgor represents and warrants that, subject to Section 3.20 of the Credit
Agreement, the Collateral Agent has a valid, enforceable, perfected first
priority Lien under applicable U.S. state law (subject to Permitted Liens) in
all uncertificated Pledged Securities pledged by it hereunder that are in
existence on the date hereof.  Unless constituting an Excluded Perfection Action
or Excluded Property, each Pledgor hereby agrees that if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then each
applicable Pledgor shall, to the extent permitted by applicable law, (i) except
in the case of ULC Shares, cause the issuer (or, if such issuer is not a
Subsidiary of such Pledgor, use commercially reasonable efforts to cause the
issuer) to execute and deliver to the Collateral Agent an acknowledgment of the
pledge of such Pledged Securities substantially in the form of Exhibit 1 hereto
or such other form that is reasonably satisfactory to the Collateral Agent, (ii)
if necessary to perfect a security interest under applicable Legal Requirements
in such Pledged Securities, and to the extent permitted under applicable Legal
Requirements, cause such pledge to be recorded on the equityholder register or
the books of the issuer, execute any customary pledge forms or other documents
necessary or appropriate to complete the pledge and give the Collateral Agent
the right to transfer such Pledged Securities under the terms hereof and (iii)
upon request by the Collateral Agent, (A) cause the Organizational Documents of
each such issuer that is a Subsidiary of Borrower to be amended to provide that
such Pledged Securities shall be treated as “securities” for purposes of the UCC
and (B) cause such Pledged Securities to become certificated and delivered to
the Collateral Agent in accordance with the provisions of Section 3.1.
 
SECTION 3.3             Financing Statements and Other Filings; Maintenance of
Perfected Security Interest.  Each Pledgor agrees that at the sole cost and
expense of the Pledgors, (i) such Pledgor shall furnish to the Collateral Agent
from time to time statements and schedules further identifying and describing
the Pledged Collateral and such other reports in connection with the Pledged
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail and (ii) unless constituting an Excluded Perfection Action, at any time
and from time to time, upon the written request of the Collateral Agent, such
Pledgor shall promptly and duly execute and deliver, and file and have recorded,
such further instruments and documents and take such further action as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and the rights and powers herein
granted, including (1) the filing of any financing statements, continuation
statements and other documents (including this Agreement) under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interest created hereby and (2) except in the case of ULC Shares, the execution
and delivery of Control Agreements, all in form reasonably satisfactory to the
Collateral Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
applicable Legal Requirements to perfect (to the extent a security interest in
such Pledged Collateral may be so perfected under applicable Legal
Requirements), continue and maintain a valid, enforceable, first priority
security interest (subject to Permitted Liens) in the Pledged Collateral as
provided herein and to preserve the other rights and interests granted to the
Collateral Agent hereunder, as against third parties, with respect to the
Pledged Collateral.
 
SECTION 3.4            Other Actions.  In order to further ensure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Collateral Agent’s security interest in the Pledged Collateral,
each Pledgor represents, warrants and covenants as follows and agrees, in each
case at such Pledgor’s own expense, to take the following actions with respect
to the following Pledged Collateral (unless constituting an Excluded Perfection
Action):
 
(a)            Instruments and Tangible Chattel Paper.  As of the Closing Date,
(i) no amounts payable under or in connection with any of the Pledged Collateral
are evidenced by any Instrument or Tangible Chattel Paper, with an individual
face amount  in excess $250,000 or with an aggregate face amount in excess of
$500,000, other than such Instruments and Tangible Chattel Paper listed in
Schedule 12 to the Perfection Certificate, (ii) the Intercompany Note has been
delivered to the Collateral Agent, accompanied by an endorsement to the
Intercompany Note in the form attached thereto duly executed in blank by each
Pledgor and (iii) unless constituting an Excluded Perfection Action, each such
Instrument and each such item of Tangible Chattel Paper listed in Schedule 12 to
the Perfection Certificate has been delivered to the Collateral Agent,
accompanied by instruments of transfer or assignment duly executed in blank.  If
after the Closing Date any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper and has not previously been delivered to the Collateral Agent, unless
constituting an Excluded Perfection Action, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within 30
days after receipt thereof (or such longer period as the Collateral Agent may
approve in its sole discretion)) deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time specify.
11

--------------------------------------------------------------------------------

(b)            Electronic Chattel Paper and Transferable Records.  As of the
Closing Date, each Pledgor hereby represents and warrants that no amount under
or in connection with any of the Pledged Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction) with an individual face amount in excess of
$250,000 or with an aggregate face amount in excess of $500,000, other than such
Electronic Chattel Paper and transferable records listed in Schedule 12 to the
Perfection Certificate.  If, after the Closing Date, any amount payable under or
in connection with any of the Pledged Collateral shall be evidenced by any
Electronic Chattel Paper or any transferable record, unless constituting an
Excluded Perfection Action, the Pledgor acquiring such Electronic Chattel Paper
or transferable record shall within 30 days (or such longer period as the
Collateral Agent may approve in its sole discretion) notify the Collateral Agent
and shall take such action as the Collateral Agent may reasonably request to
vest in the Collateral Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The Collateral Agent agrees with
such Pledgor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Pledgor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under Section 9-105 of the UCC or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.
 
(c)            Commercial Tort Claims.  As of the Closing Date, each Pledgor
hereby represents and warrants that it holds no Commercial Tort Claims, with an
individual value in excess of $250,000 or with an aggregate value in excess of
$500,000, other than those listed in Schedule 15 to the Perfection Certificate. 
If any Pledgor shall at any time hold or acquire a Commercial Tort Claim, unless
constituting an Excluded Perfection Action, such Pledgor shall within 30 days
(or such longer period as the Collateral Agent may approve in its sole
discretion) notify the Collateral Agent in writing signed by such Pledgor of the
details thereof and grant to the Collateral Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, and with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.
 
(d)            Deposit Accounts.  As of the Closing Date, each Pledgor hereby
represents and warrants that no Pledgor has any Deposit Accounts other than the
accounts listed in Schedule 16(a) to the Perfection Certificate.  The Collateral
Agent shall have a valid, enforceable, perfected first priority Lien under
applicable U.S. state law (subject to Permitted Liens) in each such Deposit
Account (other than an Excluded Account), which security interest is perfected
by Control (other than perfection with respect to the Excluded Accounts);
provided that if, despite the use of commercially reasonable efforts, the
Pledgors are unable to provide for such perfection by Control in any such
Deposit Account on the Closing Date, the Pledgors shall continue to use
commercially reasonable efforts to provide for perfection by Control in all such
Deposit Accounts within 60 days (or such longer period as the Collateral Agent
may approve in its sole discretion) following the Closing Date.  No Pledgor
shall hereafter establish and maintain any Deposit Account (other than an
Excluded Account) unless the applicable Bank and such Pledgor shall have duly
executed and delivered to the Collateral Agent a Deposit Account Control
Agreement with respect to such Deposit Account.  The Collateral Agent agrees
with each Pledgor that the Collateral Agent shall not give any instructions
directing the disposition of funds from time to time credited to any Deposit
Account or withhold any withdrawal rights from such Pledgor with respect to
funds from time to time credited to any Deposit Account unless an Event of
Default has occurred and is continuing.  The provisions of this Section 3.4(d)
shall not apply to any Deposit Accounts for which the Collateral Agent is the
Bank.  No Pledgor shall grant Control of any Deposit Account (other than (x)
Liens arising under Legal Requirements with respect to any Deposit Account which
is an Excluded Account pursuant to clause (iii) or (iv) of the definition
thereof, and (y) Liens arising under documents establishing or related to the
fiduciary or trust purpose of any Deposit Account which is an Excluded Account
pursuant to clause (v) of the definition thereof) to any person other than the
Collateral Agent.
12

--------------------------------------------------------------------------------

(e)            Securities Accounts and Commodity Accounts.  As of the Closing
Date, each Pledgor hereby represents and warrants that, it has neither opened
nor maintains any Securities Accounts or Commodity Accounts in which the amount
and/or fair market value of the financial assets and/or commodity contracts, as
the case may be, held from time to time in such accounts exceeds $500,000 in the
aggregate, other than those listed on Schedule 16(b) to the Perfection
Certificate.  The Collateral Agent has a valid, enforceable, perfected first
priority Lien under applicable U.S. state law (subject to Permitted Liens) in
each such Securities Accounts and Commodity Accounts (other than any Securities
Account or Commodity Account which is Excluded Property), which security
interest is perfected by Control; provided that if, despite the use of
commercially reasonable efforts, the Pledgors are unable to provide for such
perfection by Control in any such Securities Account or Commodity Account on the
Closing Date, the Pledgors shall continue to use commercially reasonable efforts
to provide for perfection by Control in all such Securities Accounts and
Commodity Accounts within 60 days (or such longer period as the Collateral Agent
may approve in its sole discretion) following the Closing Date.  As of the
Closing Date, each Pledgor hereby represents and warrants that it does not hold,
own or have any interest in any certificated securities or uncertificated
securities other than those constituting Pledged Securities and those maintained
in Securities Accounts or Commodity Accounts listed on Schedule 16(b) to the
Perfection Certificate or in respect of which the Collateral Agent has Control. 
If any Pledgor shall at any time hold or acquire any certificated securities
constituting Investment Property and having a fair market value in excess of
$200,000 in the aggregate, such Pledgor shall promptly (and in any event within
30 days of acquiring such security (or such longer period as the Collateral
Agent may approve in its sole discretion)) (i) endorse, (except in the case of
ULC Shares) assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank, all in form
and substance reasonably satisfactory to the Collateral Agent or (ii) deliver
such securities into a Securities Account with respect to which a Control
Agreement is in effect in favor of the Collateral Agent.  If any securities now
or hereafter acquired by any Pledgor constituting Investment Property and having
a fair market value in excess of $200,000 in the aggregate are uncertificated
and are issued to such Pledgor or its nominee directly by the issuer thereof,
such Pledgor shall promptly (and in any event within 30 days of acquiring such
security) notify the Collateral Agent thereof and pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either (A)
cause the issuer to agree to comply with Entitlement Orders or other
instructions from the Collateral Agent as to such securities, without further
consent of any Pledgor or such nominee, (B) cause a Security Entitlement with
respect to such uncertificated security to be held in a Securities Account with
respect to which the Collateral Agent has Control or (C) except in the case of
ULC Shares, arrange for the Collateral Agent to become the registered owner of
the securities.  If any Pledgor hereafter establishes and maintains any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary, unless the assets contained therein constitute Excluded
Property, such Pledgor shall have duly executed and delivered to the Collateral
Agent a Control Agreement with respect to such Securities Account or Commodity
Account, as the case may be.  The Collateral Agent shall not give any
Entitlement Orders or instructions or directions to any issuer of uncertificated
securities or, Securities Intermediary or Commodity Intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by such
Pledgor, unless an Event of Default has occurred and is continuing or, after
giving effect to any such investment and withdrawal rights, would immediately
occur.  The provisions of this Section 3.4(e) shall not apply to any Investment
Property credited to a Securities Account for which the Collateral Agent is the
Securities Intermediary.  No Pledgor shall grant Control over any Investment
Property to any person other than Collateral Agent.
13

--------------------------------------------------------------------------------

(f)            Letter of Credit Rights.  As of the Closing Date, each Pledgor
hereby represents and warrants that it holds no Letter-of-Credit Rights with an
individual value in excess of $250,000 or an aggregate value in excess of
$500,000, other than such Letter-of-Credit Rights listed in Schedule 17 to the
Perfection Certificate.  If any Pledgor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Pledgor (other than
(i) a Letter of Credit issued pursuant to the Credit Agreement or (ii) a letter
of credit that is a “supporting obligation” (as defined in Section 9-102 of the
UCC) with respect to other Pledged Collateral in which the Collateral Agent has
a valid, enforceable, perfected first priority Lien under applicable U.S. state
law (subject to Permitted Liens)), unless constituting an Excluded Perfection
Action, such Pledgor shall within 30 days (or such longer period as the
Collateral Agent may approve in its sole discretion) notify the Collateral Agent
thereof and, at the request and option of the Collateral Agent, such Pledgor
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, either (at the option of such Pledgor) (A) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the letter of credit
or (B) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Pledgor unless an Event of Default has occurred or is continuing.
 
SECTION 3.5            Joinder of Additional Subsidiary Guarantors.  Upon
execution of a Joinder Agreement substantially in the form of Exhibit 3 hereto
by any Subsidiary of a Loan Party in accordance with the requirements of Section
5.11 of the Credit Agreement, such Subsidiary shall constitute a “Pledgor” for
all purposes hereunder with the same force and effect as if originally named as
a Pledgor herein.  The execution and delivery of such Joinder Agreement shall
not require the consent of any Pledgor hereunder.  The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Agreement or any other Loan
Document.

 
ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Each Pledgor represents, warrants and covenants as follows:
 
SECTION 4.1           Title.  Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral and Securities Collateral acquired by it from time to time
after the date hereof, will own and have rights in each item of Pledged
Collateral and Securities Collateral pledged by it hereunder, free and clear of
any and all Liens (other than Permitted Liens) of others.
14

--------------------------------------------------------------------------------

SECTION 4.2            Other Financing Statements.  It has not filed, authorized
or permitted any third party to file (nor will it authorize or permit), any
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the Collateral Agent pursuant to (a) this Agreement, (b) the Credit
Agreement or (c) in favor of any holder of a Permitted Lien with respect to such
Permitted Lien.
 
SECTION 4.3            Defense of Claims.  Each Pledgor shall, at its own cost
and expense, defend title to the Pledged Collateral pledged by it hereunder and
the security interest therein and Lien thereon granted to the Collateral Agent
and the priority thereof against all claims and demands of all persons, at its
own cost and expense, at any time claiming any interest therein adverse to the
Collateral Agent or any other Secured Party other than Permitted Liens.
 
SECTION 4.4            [Intentionally omitted].
 
SECTION 4.5            Headquarters.  Borrower shall use its commercially
reasonable efforts to obtain, with respect to the Headquarters, a landlord
access agreement in form and substance reasonably satisfactory to the Collateral
Agent within 60 days following the Closing Date (which deadline may be extended
in the sole discretion of the Collateral Agent).  In the event that Borrower
shall, after the date hereof, relocate its corporate headquarters to another
location, Borrower shall (i) give the Collateral Agent at least 30 days’ (or
such shorter period as the Collateral Agent may approve in its sole discretion)
prior written notice of its intention to relocate its corporate headquarters and
(ii) use its commercially reasonable efforts to obtain, with respect to such new
corporate headquarters, a landlord access agreement in form and substance
reasonably satisfactory to the Collateral Agent within 60 days following such
relocation (which deadline may be extended in the sole discretion of the
Collateral Agent).
 
SECTION 4.6            Due Authorization and Issuance.  All of the Pledged
Securities existing on the Closing Date and issued by a Pledgor hereunder have
been, and to the extent any Pledged Securities are hereafter issued or acquired,
such Pledged Securities will be, upon such issuance, duly authorized, validly
issued and fully paid and (except in the case of ULC Shares) non-assessable to
the extent applicable.
 
SECTION 4.7            Consents, etc.  In the event that the Collateral Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers as set forth in Article 9 hereunder, and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
regulatory body or any other person therefor, then, upon the reasonable request
of the Collateral Agent, such Pledgor agrees to assist and aid the Collateral
Agent to obtain as soon as practicable any necessary approvals or consents for
the exercise of any such remedies, rights and powers.
 
SECTION 4.8            Insurance.  In the event that the proceeds of any
insurance claim are paid after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall be paid to the
Collateral Agent to satisfy any deficiency remaining after such foreclosure. 
The Collateral Agent shall retain its interest in the insurance policies and
coverages required to be maintained pursuant to the Credit Agreement during any
redemption period.  Borrower shall deliver a lender’s loss payable endorsements
reasonably satisfactory to Collateral Agent within 30 days of the Closing Date
(or such longer period as the Collateral Agent may approve in its sole
discretion).
15

--------------------------------------------------------------------------------

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 
SECTION 5.1            Pledge of Additional Securities Collateral.  Subject to
Section 5.11 of the Credit Agreement, unless constituting an Excluded Perfection
Action or Excluded Property, each Pledgor shall, upon obtaining any Pledged
Securities or Intercompany Notes required to be pledged hereunder, accept the
same in trust for the benefit of the Collateral Agent and promptly (but in any
event within the time period required by Section 5.11 of the Credit Agreement
deliver to the Collateral Agent a pledge amendment, duly executed by such
Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement.  Each
Pledgor hereby authorizes the Collateral Agent to attach each Pledge Amendment
to this Agreement and agrees that all Pledged Securities or Intercompany Notes
listed on any Pledge Amendment delivered to the Collateral Agent shall for all
purposes hereunder be considered Pledged Collateral.
 
SECTION 5.2            Voting Rights; Distributions; etc.
 
(a)            Subject to Section 5.2(b), each Pledgor shall be entitled:
 
(i)            to exercise any and all voting and other consensual rights
pertaining to the Securities Collateral or any part thereof for any purpose not
prohibited by the terms of this Agreement, the Credit Agreement or any other
Loan Document evidencing the Secured Obligations; provided, however, that no
Pledgor shall in any event exercise such rights in any manner which could
reasonably be expected to materially and adversely affect the value of the
Securities Collateral; provided, further, for the avoidance of doubt, that
nothing in this clause is intended to suggest that absent this provision a
Pledgor of ULC Shares would not have all rights described herein; and
 
(ii)            to receive and retain, and to utilize free and clear of the Lien
hereof, any and all Distributions, but only if and to the extent not prohibited
by the provisions of the Credit Agreement; provided, however, that, unless
constituting an Excluded Perfection Action, any and all such Distributions
consisting of rights or interests in the form of certificated securities (other
than Excluded Property) or Intercompany Notes shall be forthwith delivered to
the Collateral Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Pledgor and be promptly (but
in any event within 30 days (or such longer period as the Collateral Agent may
approve in its sole discretion) after receipt thereof) delivered to the
Collateral Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement); provided, further, for the avoidance of doubt, that
nothing in this clause is intended to suggest that absent this provision a
Pledgor of ULC Shares would not have all rights described herein.
 
(b)              Upon the occurrence and during the continuance of any Event of
Default, at the election of the Collateral Agent upon written notice to Borrower
on behalf of the Pledgors:
 
(i)            except in the case of ULC Shares, all rights of each Pledgor to
exercise the voting and other consensual rights it would otherwise be entitled
to exercise pursuant to Section 5.2(a)(i) hereof shall immediately cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to exercise such voting and other consensual
rights (unless the Collateral Agent has, in its discretion, permitted such
Pledgor to exercise such rights) until the cure or waiver of all Events of
Default, at which time all such rights automatically shall revert to such
Pledgor, subject to revesting in the event a subsequent Event of Default shall
occur and be continuing; and
16

--------------------------------------------------------------------------------

(ii)            except in the case of ULC Shares, all rights of each Pledgor to
receive Distributions which it would otherwise be authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof shall immediately cease and all
such rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to receive and hold as Pledged Collateral such
Distributions until the cure or waiver of all Events of Default, at which time
all such rights automatically shall revert to such Pledgor, subject to revesting
in the event a subsequent Event of Default shall occur and be continuing.
 
(c)            Each Pledgor shall, at its sole cost and expense, at any time
that an Event of Default shall have occurred and be continuing, execute and
deliver to the Collateral Agent appropriate instruments as the Collateral Agent
may request in order to permit the Collateral Agent to exercise the voting and
other rights which it may be entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive all Distributions which it may be entitled to receive
under Section 5.2(a)(ii) hereof.
 
(d)            All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(a)(ii) hereof (i) shall be received in trust for
the benefit of the Collateral Agent and (ii) shall be segregated from other
funds of such Pledgor and shall immediately be paid over to the Collateral Agent
as Pledged Collateral in the same form as so received (with any necessary
endorsement).
 
SECTION 5.3             Defaults, etc.  Each Pledgor hereby represents and
warrants that (a) such Pledgor is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under any
agreement to which such Pledgor is a party relating to the Pledged Securities
pledged by it, and such Pledgor is not in violation of any other provisions of
any such agreement to which such Pledgor is a party, or otherwise in default or
violation thereunder and  (b) no Securities Collateral pledged by such Pledgor
is subject to any defense, offset or counterclaim, nor have any of the foregoing
been asserted or alleged against such Pledgor by any person with respect
thereto.
 
SECTION 5.4            Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
 
(a)            Except in the case of an issuer of ULC Shares, in the case of
each Pledgor which is an issuer of Securities Collateral, such Pledgor agrees to
be bound by the terms of this Agreement relating to the Securities Collateral
issued by it and will comply with such terms insofar as such terms are
applicable to it.
 
(b)            In the case of each Pledgor which is a partner, shareholder,
member or holder of any Equity Interests, as the case may be, in a partnership,
limited liability company or other entity, such Pledgor hereby consents to the
extent permitted by applicable Legal Requirements to the pledge by each other
Pledgor, pursuant to the terms hereof, of the Pledged Securities in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default and upon notice to Borrower on
behalf of the Pledgors, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent,
as the case may be, or its nominee as a substituted partner, shareholder, member
or holder of such Equity Interests in such partnership, limited liability
company or other entity with all the rights, powers and duties of a general
partner, limited partner, shareholder, member or holder of such Equity
Interests, as the case may be.
17

--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
 
SECTION 6.1            Grant of Intellectual Property License.  For the purpose
of enabling the Collateral Agent, during the continuance of an Event of Default,
to exercise rights and remedies under this Agreement at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, to the extent such Pledgor has the right, an irrevocable (during the term
of this Agreement), non-exclusive, worldwide, license to use and sublicense any
of the Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located, exercisable without payment of
royalty or other compensation to such Pledgor only for the purpose of exercising
the rights and remedies under Article VI of this Agreement during the
continuance of an Event of Default.  Such license shall include access to all
media and physical materials in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.  During the existence or exercise of any such license during the
continuance of an Event of Default, the Collateral Agent acknowledges and
agrees, and shall cause any of its potential licensees to acknowledge and agree,
that the nature and quality of any goods or services offered under any
Trademark, and all advertising, promotional and other materials bearing any
Trademark shall equal or exceed the quality standards currently associated with
that Trademark and shall provide such goods or services in accordance with all
applicable rules, regulations and laws, and in a manner that does not harm the
Goodwill associated with such Trademark.
 
SECTION 6.2           [Intentionally omitted].
 
SECTION 6.3            [Intentionally omitted].
 
SECTION 6.4            Protection of Collateral Agent’s Security.  Until
termination of this Agreement or release of the Pledged Collateral hereunder,
each Pledgor shall, at its sole cost and expense, (a) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal, state or
local court or administrative body or in the United States Patent and Trademark
Office or the United States Copyright Office, in each case, to which such
Pledgor is a Party or of which such Pledgor becomes aware, regarding any such
Pledgor’s claim of ownership in or right to use Intellectual Property
Collateral, such Pledgor’s right to register such Intellectual Property
Collateral or its right to keep and maintain such registration in full force and
effect, where such event could reasonably be expected to have a Material Adverse
Effect, (b) maintain all Intellectual Property Collateral and not permit any
Intellectual Property Collateral to lapse or become abandoned, unless such
Pledgor shall have determined in its commercially reasonable business judgment
that such use or the pursuit or maintenance of such Intellectual Property
Collateral is no longer desirable in the conduct of such Pledgor’s business and
that the loss thereof could not reasonably be expected to materially and
adversely affect such Pledgor’s business, (c) not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
Intellectual Property Collateral, except as shall be consistent with its
commercially reasonable business judgment, (d) upon such Pledgor obtaining
knowledge thereof, promptly notify the Collateral Agent in writing of any event
which may reasonably be expected to materially and adversely affect the value or
utility of any Intellectual Property Collateral or the rights and remedies of
the Collateral Agent in relation thereto including a levy or threat of levy or
any legal process against any Intellectual Property Collateral, where such event
could reasonably be expected to have a Material Adverse Effect, (e) not license
any Intellectual Property Collateral other than (i) licenses permitted under the
terms of the Credit Agreement, (ii) intercompany licenses and (iii) licenses
entered into by such Pledgor in, or incidental to, the ordinary course of
business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of any Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral created therein hereby, without the consent of the
Collateral Agent (such consent not to be unreasonably withheld), (f) diligently
keep adequate records respecting all Intellectual Property Collateral and (g)
furnish to the Collateral Agent from time to time upon the Collateral Agent’s
reasonable request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to any Intellectual Property
Collateral as the Collateral Agent may from time to time reasonably request.
18

--------------------------------------------------------------------------------

SECTION 6.5            After-Acquired Property.  If any Pledgor shall at any
time after the date hereof (a) obtain any rights to any additional Intellectual
Property Collateral or (b) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
or if any intent-to use trademark application is no longer subject to clause
(iii) of the definition of Excluded Property, the provisions hereof shall
automatically apply thereto and any such item enumerated in the preceding clause
(a) or (b) shall automatically constitute Intellectual Property Collateral as if
such would have constituted Intellectual Property Collateral at the time of
execution hereof and be subject to the Lien and security interest created by
this Agreement without further action by any party.  With respect to any
Intellectual Property Collateral or applications therefor (unless constituting
Excluded Property) acquired after the date hereof, unless constituting an
Excluded Perfection Action, such Pledgor shall execute and deliver to the
Collateral Agent such Copyright Security Agreements, Trademark Security
Agreements and Patent Security Agreements as shall be reasonably necessary to
perfect the Collateral Agent’s security interest in such Intellectual Property
Collateral, no later than 30 days (or such longer period as the Collateral Agent
may approve in its sole discretion) after the end of the calendar quarter in
which such Pledgor acquires such Intellectual Property Collateral or
applications therefor.
 
SECTION 6.6            Litigation.  Unless there shall occur and be continuing
any Event of Default, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral.  Upon the occurrence and during the continuance of any
Event of Default and upon notice by the Collateral Agent to Borrower on behalf
of the Pledgors, the Collateral Agent shall have the right but shall in no way
be obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder.  In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful and
commercially reasonable acts and execute any and all documents reasonably
requested by the Collateral Agent in aid of such enforcement.  In the event
that, upon the occurrence and continuance of any Event of Default, the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Collateral Agent, to take all commercially reasonable actions necessary, whether
by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by any person.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES
 
SECTION 7.1            Maintenance of Records.  Each Pledgor shall, at such
Pledgor’s sole cost and expense, upon the Collateral Agent’s demand made at any
time after the occurrence and during the continuance of any Event of Default,
deliver copies of all tangible evidence of Receivables, including all documents
evidencing Receivables and any books and records relating thereto to the
Collateral Agent or to its representatives (copies of which evidence and books
and records may be retained by such Pledgor).  Upon the occurrence and during
the continuance of any Event of Default, the Collateral Agent may transfer a
full and complete copy of any Pledgor’s books, records, credit information,
reports, memoranda and all other writings relating to the Receivables to and for
the use by any person that has acquired or is contemplating acquisition of an
interest in the Receivables or the Collateral Agent’s security interest therein
without the consent of any Pledgor.
19

--------------------------------------------------------------------------------

SECTION 7.2            Legend.  Except to the extent constituting an Excluded
Perfection Action, each Pledgor shall legend, upon the occurrence and during the
continuance of an Event of Default, at the request of the Collateral Agent and
in form and manner reasonably satisfactory to the Collateral Agent, the
Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Receivables have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.
 
SECTION 7.3            Modification of Terms, etc.  No Pledgor shall (i) rescind
or cancel any obligations evidenced by any Receivable or modify any term thereof
or make any adjustment with respect thereto, (ii) extend or renew any such
obligations, (iii) compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or (iv) sell any Receivable or interest therein
except, in each case, in the ordinary course of business and as deemed necessary
or advisable in such Pledgor’s commercially reasonable business judgment,
exercised in good faith, or with the prior written consent of the Collateral
Agent.
 
SECTION 7.4           Collection.  Each Pledgor shall cause to be collected from
the Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and in accordance with reasonable business judgment
(including Receivables that are delinquent, such Receivables to be collected in
accordance with generally accepted commercial collection procedures unless such
Pledgor shall reasonably determine that such efforts would be of negligible
economic value), any and all amounts owing under or on account of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (a) a refund or credit due as a result of
returned or damaged or defective merchandise and (b) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time.

 
ARTICLE VIII

[INTENTIONALLY OMITTED]
ARTICLE IX

REMEDIES
 
SECTION 9.1            Remedies.  Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may from time to time exercise in
respect of the Pledged Collateral (subject to any notice requirements set forth
in this Agreement), in addition to the other rights and remedies provided for
herein or otherwise available to it, the following remedies:
20

--------------------------------------------------------------------------------

(a)            Personally, or by agents or attorneys, immediately take
possession of the Pledged Collateral or any part thereof, from any Pledgor or
any other person who then has possession of any part thereof with or without
notice to the extent permitted by applicable law or process of law, and for that
purpose may enter upon any Pledgor’s premises where any of the Pledged
Collateral is located, remove such Pledged Collateral, remain present at such
premises to receive copies of all communications and remittances relating to the
Pledged Collateral and use in connection with such removal and possession any
and all services, supplies, aids and other facilities of any Pledgor;
 
(b)            Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, such Pledgor shall segregate all
amounts received pursuant thereto in trust for the benefit of the Collateral
Agent and shall promptly (but in no event later than three Business Days after
receipt thereof) pay such amounts to the Collateral Agent;
 
(c)            Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;
 
(d)            Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense:  (i) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (ii) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (iii) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition, it being
acknowledged that each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 9.1(d) is of the essence hereof and upon
application to a court of equity having jurisdiction, the Collateral Agent shall
be entitled to a decree requiring specific performance by any Pledgor of such
obligation;
 
(e)            Withdraw all moneys, instruments, securities and other property
in any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral;
 
(f)            Retain and apply the Distributions to the Secured Obligations as
provided in Article IX hereof;
 
(g)            Except in the case of ULC Shares, exercise any and all rights as
beneficial and legal owner of the Pledged Collateral, including perfecting
assignment of and exercising any and all voting, consensual and other rights and
powers with respect to any Pledged Collateral;
 
(h)            Institute and maintain, in its own name or in the name of any
Pledgor, such suits and proceedings as the Collateral Agent may be advised by
counsel shall be necessary or expedient to prevent any impairment of the
security interest in the Pledged Collateral or the perfection or priority
thereof; and
21

--------------------------------------------------------------------------------

(i)            Subject to Section 11.17 hereof in the case of ULC Shares, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Pledged Collateral), and the Collateral
Agent may also in its sole discretion, without notice except as specified in
Section 9.2, sell, assign, transfer or grant a license to use the Pledged
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Collateral Agent may deem commercially
reasonable.  The Collateral Agent or any other Secured Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Pledged Collateral at any such sale and shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Pledged Collateral sold, assigned or licensed at
such sale, to use and apply any of the Secured Obligations owed to such person
as a credit on account of the purchase price of any Pledged Collateral payable
by such person at such sale.  Each purchaser, assignee, licensee or recipient at
any such sale shall acquire the property sold, assigned or licensed absolutely
free from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives, to the fullest extent permitted by applicable Legal Requirements, all
rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any Legal Requirement now existing or hereafter
enacted.  The Collateral Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given.  The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Each Pledgor hereby waives, to the fullest extent permitted by applicable Legal
Requirements, any claims against the Collateral Agent arising by reason of the
fact that the price at which any Pledged Collateral may have been sold, assigned
or licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Pledged Collateral to more than one offeree.
 
SECTION 9.2           Notice of Sale.  Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of Pledged Collateral
shall be required by any Legal Requirement, 10 days prior notice to such Pledgor
of the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters unless the Pledged Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market (in which case no such prior notice shall be
required).  No notification need be given to any Pledgor if it has signed, after
the occurrence of an Event of Default, a statement renouncing or modifying any
right to notification of sale or other intended disposition.
 
SECTION 9.3            Waiver of Notice and Claims; Other Waivers; Marshalling.
 
(a)            Each Pledgor hereby waives, to the fullest extent permitted by
applicable Legal Requirements, notice of judicial hearing in connection with the
Collateral Agent’s taking possession or the Collateral Agent’s disposition of
any of the Pledged Collateral, including any and all prior notice and hearing
for any prejudgment remedy or remedies and any such right which such Pledgor
would otherwise have under any Legal Requirement, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable Legal Requirements
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and (iii)
all rights of redemption, appraisal, valuation, stay, extension or moratorium
now or hereafter in force under any applicable Legal Requirements.  The
Collateral Agent shall not be liable for any incorrect or improper payment made
pursuant to this Article IX except to the extent resulting solely from the
Collateral Agent’s gross negligence or willful misconduct as finally judicially
determined by a court of competent jurisdiction.  Any sale of, or the grant of
options to purchase, or any other realization upon, any Pledged Collateral shall
operate to divest all right, title, interest, claim and demand, either at law or
in equity, of the applicable Pledgor therein and thereto, and shall be a
perpetual bar both at law and in equity or otherwise against such Pledgor and
against any and all persons claiming or attempting to claim the Pledged
Collateral so sold, optioned or realized upon, or any part thereof, from,
through or under such Pledgor.
22

--------------------------------------------------------------------------------

(b)            Each Pledgor hereby waives demand, notice, protest, notice of
acceptance of this Agreement, notice of Credit Extensions, Pledged Collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description.
 
(c)            The Collateral Agent shall not be required to marshal any present
or future collateral security (including the Pledged Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular
order.  To the maximum extent permitted by applicable Legal Requirements, each
Pledgor hereby agrees that it will not invoke any Legal Requirement relating to
the marshalling of collateral and hereby waives to the fullest extent permitted
by applicable Legal Requirements the benefits of all such Legal Requirements.
 
SECTION 9.4            Standards for Exercising Rights and Remedies.  To the
extent that applicable Legal Requirements impose duties on the Collateral Agent
to exercise remedies in a commercially reasonable manner, each Pledgor
acknowledges and agrees that it is not commercially unreasonable for the
Collateral Agent (a) to fail to incur expenses reasonably deemed significant by
the Collateral Agent to prepare Pledged Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Pledged Collateral to be disposed of, or to obtain or, if not
required by other Legal Requirements, to fail to obtain consents for
Governmental Authorities or third parties for the collection or disposition of
Pledged Collateral to be collected or disposed of, (c) to fail to exercise
collection remedies against Account Debtors or other persons obligated on
Pledged Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Pledged Collateral, (d) to exercise collection remedies against
Account Debtors and other persons obligated on Pledged Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Pledged Collateral through publications or media of
general circulation, whether or not the Pledged Collateral is of a specialized
nature, (f) to contact other persons, whether or not in the same business as any
Pledgor, for expressions of interest in acquiring all or any portion of the
Pledged Collateral, (g) to hire one or more professional auctioneers to assist
in the disposition of Pledged Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Pledged Collateral by utilizing internet
sites that provide for the auction of assets of the types included in the
Pledged Collateral or that have the reasonable capability of doing so, or that
match buyers and sellers of assets, (i) to dispose of assets in wholesale rather
than retail markets, (j) to disclaim or modify disposition warranties, (k) to
purchase insurance or credit enhancements to insure the Collateral Agent against
risks of loss, collection or disposition of Pledged Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Pledged Collateral, or (l) to the extent deemed appropriate by the Collateral
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Collateral Agent in the collection or
disposition of any of the Pledged Collateral.  The Pledgors acknowledge that the
purpose of this Section 9.4 is to provide non-exhaustive indications of what
actions or omissions by the Collateral Agent would fulfill the Collateral
Agent’s duties under the UCC or other Legal Requirements of the state or any
other relevant jurisdiction in the Collateral Agent’s exercise of remedies
against the Pledged Collateral and that other actions or omissions by the
Collateral Agent shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 9.4.  Without limiting the
foregoing, nothing contained in this Section 9.4 shall be construed to grant any
rights to any Pledgor or to impose any duties on the Collateral Agent that would
not have been granted or imposed by this Agreement or by applicable Legal
Requirements in the absence of this Section 9.4.
 
SECTION 9.5            Certain Sales of Pledged Collateral.
23

--------------------------------------------------------------------------------

(a)            Each Pledgor recognizes that, by reason of certain prohibitions
contained in Legal Requirements, the Collateral Agent may be compelled, with
respect to any sale of all or any part of the Pledged Collateral, to limit
purchasers to those who meet the requirements of a Governmental Authority.  Each
Pledgor acknowledges that any such sales may be at prices and on terms less
favorable to the Collateral Agent than those obtainable through a public sale
without such restrictions, and, notwithstanding such circumstances, agrees that
any such restricted sale shall be deemed to have been made in a commercially
reasonable manner and that, except as may be required by applicable Legal
Requirements, the Collateral Agent shall have no obligation to engage in public
sales.
 
(b)            Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state or foreign securities’
laws, the Collateral Agent may be compelled, with respect to any sale or
disposition of all or any part of the Securities Collateral and Investment
Property, to limit purchasers to persons who will agree, among other things, to
acquire such Securities Collateral or Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof.  Each
Pledgor acknowledges that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state or
foreign securities laws, even if such issuer would agree to do so.
 
(c)            Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the request of
the Collateral Agent, for the benefit of the Collateral Agent and the other
Secured Parties, cause any registration, qualification under or compliance with
any federal, state or foreign securities law or laws to be effected with respect
to all or any part of the Securities Collateral as soon as practicable and at
the sole cost and expense of the Pledgors.  Each Pledgor will cause such
registration to be effected (and be kept effective) and cause such qualification
and compliance to be effected (and be kept effective) as may be so requested and
as would permit or facilitate the sale and distribution of such Securities
Collateral including registration under the Securities Act (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state or foreign securities laws and appropriate compliance with all other
requirements of any Governmental Authority.  Each Pledgor shall cause the
Collateral Agent to be kept advised in writing as to the progress of each such
registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent against all claims,
losses, damages and liabilities caused by any untrue statement (or alleged
untrue statement) of a material fact contained therein (or in any related
registration statement, notification or the like) or by any omission (or alleged
omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, that such
indemnification shall not be available to the extent any claims, losses, damages
or liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have directly resulted solely from the bad faith,
gross negligence or willful misconduct of the Collateral Agent.
 
(d)            If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall, and shall cause each issuer of Securities
Collateral and Investment Property to be sold hereunder to, from time to time
furnish to the Collateral Agent all such information as the Collateral Agent may
reasonably request in order to determine the number and nature or interest, of
securities or other instruments included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
24

--------------------------------------------------------------------------------

(e)            Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.5 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.5 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants.
 
SECTION 9.6           No Waiver; Cumulative Remedies.
 
(a)            No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy; nor
shall the Collateral Agent be required to look first to, enforce or exhaust any
other security, collateral or guaranties.  The remedies herein provided are
cumulative and are not exclusive of any remedies provided by applicable Legal
Requirements, in equity or otherwise.
 
(b)            In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
 
SECTION 9.7          Certain Additional Actions Regarding Intellectual
Property.  If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Pledgor shall execute and
deliver to the Collateral Agent an assignment or assignments of the Intellectual
Property Collateral or such other documents as are necessary or appropriate to
carry out the intent and purposes hereof; provided, however, that if the Event
of Default is no longer continuing, the Collateral Agent shall promptly execute
and deliver to each Pledgor such reassignments or other documents necessary to
place such Pledgors in control and ownership of such Intellectual Property
Collateral.
 
ARTICLE X

APPLICATION OF PROCEEDS
 
SECTION 10.1         Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement.
25

--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS
 
SECTION 11.1         Concerning Collateral Agent.
 
(a)            The Collateral Agent has been appointed as Collateral Agent
pursuant to the Credit Agreement.  The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement.  The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Pledged Collateral), in accordance
with this Agreement and the Credit Agreement.  Each Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Pledged Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Agreement.  The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.  The Collateral Agent may resign
and a successor Collateral Agent may be appointed in the manner provided in the
Credit Agreement.  Upon the acceptance of any appointment as the Collateral
Agent by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent under this Agreement, and the
retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Agreement.  After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.
 
(b)            Except for the exercise of reasonable care in the custody of any
Pledged Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Pledged Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Pledged Collateral. 
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests; provided that neither the
Collateral Agent nor any of the other Secured Parties nor any of their
respective directors, officers, employees or agents shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters, (ii) failing to demand, collect
or realize upon all or any part of the Pledged Collateral or for any delay in
doing so or (iii) failing to take any necessary steps to preserve rights against
any person with respect to any Pledged Collateral.
 
(c)            The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
 
(d)            If any item of Pledged Collateral also constitutes collateral
granted to the Collateral Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the provisions hereof shall control.
26

--------------------------------------------------------------------------------

(e)            The Collateral Agent may rely on advice of counsel as to whether
any or all UCC financing statements of the Pledgors need to be amended as a
result of any of the changes described in Section 5.13 of the Credit Agreement.
If any Pledgor fails to provide information to the Collateral Agent about such
changes on a timely basis, the Collateral Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Collateral Agent needed to have information relating to such changes and
which was caused by a Pledgor’s delay in providing such information. The
Collateral Agent shall have no duty to inquire about such changes if any Pledgor
does not inform the Collateral Agent of such changes, the parties acknowledging
and agreeing that it would not be feasible or practical for the Collateral Agent
to search for information on such changes if such information is not provided by
any Pledgor.
 
SECTION 11.2        Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact.  If (a) any Pledgor shall fail to perform any covenants
contained in this Agreement (including such Pledgor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder, (ii) unless
being contested in accordance with the terms of the Credit Agreement, pay and
discharge any taxes, assessments and special assessments, levies, fees and
governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Pledged Collateral, (iii) make repairs, (iv)
unless being contested in accordance with the terms of the Credit Agreement, (v)
discharge Liens or (vi) pay or perform any obligations of such Pledgor under any
Pledged Collateral) or if any representation or warranty on the part of any
Pledgor contained herein shall be breached, upon the occurrence and during the
continuance of the Event of Default arising from any such failure to pay or
perform or such breach of any representation or warranty, the Collateral Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided, however, that
the Collateral Agent shall in no event be bound to inquire into the validity of
any tax, lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of the Credit Agreement.  Any and all amounts so
expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the provisions of Section 10.03 of the Credit Agreement.  Neither the
provisions of this Section 11.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to perform any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default.  Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, with full power and
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or, except in the case of ULC Shares, otherwise, from time to time
during the continuance of an Event of Default in the Collateral Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Loan Documents which
the Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof.  The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof.  Each
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.
 
SECTION 11.3        Continuing Security Interest; Assignment.  This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(a) be binding upon the Pledgors, their respective successors and assigns and
(b) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns.  No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto.  Without limiting the
generality of the foregoing clause (b), any Secured Party may assign or
otherwise transfer any obligations held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement.
27

--------------------------------------------------------------------------------

SECTION 11.4         Termination; Release; Reinstatement.  This Agreement shall
terminate and the Pledged Collateral shall be released from the Lien of this
Agreement when the Commitments have been terminated and the principal of and
interest and premium (if any) on each Loan, all Fees and all other expenses or
amounts payable (other than contingent indemnification obligations) under any
Loan Document shall have been paid in full. Upon termination hereof, the
security interests granted hereby shall automatically terminate and all rights
to the Pledged Collateral shall automatically revert to the applicable Pledgor
or to such other person as may be entitled thereto pursuant to any Order or
other applicable Legal Requirement.  Upon termination hereof or any release of
Pledged Collateral in accordance with the provisions of the Credit Agreement,
the Collateral Agent shall promptly, upon the written request and at the sole
cost and expense of the Pledgors, assign, transfer and deliver to the Pledgors,
against receipt and without recourse to or warranty by the Collateral Agent
except that the Collateral Agent has not assigned or otherwise transferred its
security interest in the Pledged Collateral, such of the Pledged Collateral to
be released (in the case of a release) as may be in possession or control of the
Collateral Agent and as shall not have been sold or otherwise applied pursuant
to the terms hereof, and, with respect to any other Pledged Collateral, with
such endorsements or proper documents and instruments (including UCC-3
termination statements or releases) acknowledging the termination hereof or the
release of such Pledged Collateral, as the case may be.  Each Pledgor agrees
that, if any payment made by any Loan Party or other Person and applied to the
Secured Obligations is at any time annulled, avoided, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the proceeds of any Collateral are required to be
returned by any Secured Party to such Loan Party, its estate, trustee, receiver
or any other party, including any Pledgor, under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been
made.  If, prior to any of the foregoing, any Lien or other Collateral securing
such Pledgor’s liability hereunder shall have been released or terminated by
virtue of the foregoing, such Lien, other Collateral or provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Pledgor in respect of any Lien or
other Collateral securing such obligation or the amount of such payment.
 
SECTION 11.5         Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.
 
SECTION 11.6         Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of Borrower
set forth in the Credit Agreement and as to the Collateral Agent, addressed to
it at the address set forth in the Credit Agreement, or in each case at such
other address as shall be designated by such party in a written notice to the
other party complying as to delivery with the terms of this Section 11.6.
28

--------------------------------------------------------------------------------

SECTION 11.7         Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial.  Sections 10.09 and 10.10 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.
 
SECTION 11.8        Severability of Provisions.  Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
SECTION 11.9         Execution in Counterparts.  This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 11.10     Business Days.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the immediately succeeding Business Day, and performance herein may be
made on such Business Day, with the same force and effect as if made on such
other day.
 
SECTION 11.11      [Intentionally Omitted].
 
SECTION 11.12     No Credit for Payment of Taxes or Imposition.  No Pledgor
shall be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
 
SECTION 11.13     No Claims Against Collateral Agent.  Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
 
SECTION 11.14      No Release.  Except as provided in Section 11.4 and Section
9.2(a) of the Credit Agreement, nothing set forth in this Agreement shall
relieve any Pledgor from the performance of any term, covenant, condition or
agreement on such Pledgor’s part to be performed or observed under or in respect
of any of the Pledged Collateral or from any liability to any person under or in
respect of any of the Pledged Collateral or shall impose any obligation on the
Collateral Agent or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on such Pledgor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Pledged Collateral or made in
connection herewith or therewith.  The obligations of each Pledgor contained in
this Section 11.14 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement, the Credit Agreement and
the other Loan Documents.
29

--------------------------------------------------------------------------------

SECTION 11.15      Overdue Amounts.  Until paid, all amounts due and payable
under this Agreement shall constitute Secured Obligations and shall bear
interest, whether before or after judgment, at the Default Rate.
 
SECTION 11.16     Obligations Absolute.  All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
 
(i)             any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor;
 
(ii)            any lack of validity or enforceability of any Loan Document, or
any other agreement or instrument relating thereto against any Pledgor;
 
(iii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
(iv)           any pledge, exchange, release or non-perfection or loss of
priority of any other collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;
 
(v)            any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, or any Loan Document; or
 
(vi)           any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any Pledgor (other than a defense of
payment or performance in full of the Secured Obligations).
 
SECTION 11.17     ULC Shares.  Notwithstanding the grant of security interest
made by the Pledgors in favor of the Collateral Agent, its successor and
assigns, for the ratable benefit of the Secured Parties, of all of its Pledged
Collateral, or anything else contained in this Agreement or any other Loan
Document, any Pledgor that owns or acquires any ULC Shares or controls any ULC
Shares pledged hereunder shall remain registered as the sole registered and
beneficial owner of such ULC Shares and will remain as registered and beneficial
owner until such time as such ULC Shares are effectively transferred into the
name of the Collateral Agent or any other person on the books and records of
such ULC. Accordingly, such Pledgor shall be entitled to receive and retain for
its own account any dividend on or other distribution, if any, in respect of
such Securities Collateral (except insofar as the Pledgor has granted a security
interest therein and is required to deliver such dividend or distribution in
accordance herewith) and shall have the right to vote such Securities Collateral
and to control the direction, management and policies of the ULC that is the
issuer of such ULC Shares to the same extent as the Pledgor would if such ULC
Shares were not pledged to the Collateral Agent (for its own benefit and for the
benefit of the Secured Parties, or otherwise) pursuant hereto.  Nothing in this
Agreement or any other Loan Document, is intended to or shall constitute the
Collateral Agent, any Secured Party, or any person, other than the applicable
Pledgor, as a shareholder or member of any ULC until such time as notice is
given to such ULC and further steps are taken thereunder so as to register the
Collateral Agent or any other person as the holder of the ULC Shares issued by
such ULC. To the extent any provision hereof would have the effect of
constituting the Collateral Agent, any Secured Party or any other person as a
shareholder or member of a ULC prior to such time, such provision shall be
severed herefrom and ineffective with respect to the ULC Shares issued by such
ULC without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
the Securities Collateral other than ULC Shares. Except upon the exercise of
rights to sell or otherwise dispose of ULC Shares following the occurrence and
during the continuance of an Event of Default, no Pledgor shall cause or permit,
or enable any ULC in which it holds ULC Shares to cause or permit, the
Collateral Agent to: (a) be registered as a shareholder or member of such ULC;
(b) have any notation entered in its favor in any securities register of such
ULC; (c) be held out as a shareholder or member of such ULC; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Collateral Agent holding a security interest in such ULC or
ULC Shares; or (e) act as a shareholder or member of such ULC, or exercise any
rights of a shareholder or member of such ULC including the right to attend a
meeting of, or to vote such ULC Shares
 
 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
30

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
 
 
MERGE HEALTHCARE INCORPORATED,
 
as Pledgor
 
 
 
 
By:
/s/ Justin C. Dearborn
 
 
Name: Justin C. Dearborn
 
 
Title:  Chief Executive Officer

 
 
MERGE ASSET MANAGEMENT CORP.
 
MERGE ECLINICAL INC.
 
MERGE HEALTHCARE SOLUTIONS INC.
 
MERGE SF HOLDINGS, INC.
 
MERGE SH HOLDINGS, INC.
 
REQUISITE SOFTWARE INC.,
 
as Pledgor
 
 
 
By:
/s/ Justin C. Dearborn
 
 
Name: Justin C. Dearborn
 
 
Title:  President



[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

 
Accepted and Agreed:
 
 
 
GUGGENHEIM CORPORATE FUNDING, LLC,
 
as Collateral Agent
 
 
 
 
By:
/s/ William R. Hagner
 
 
Name:  William R. Hagner
 
 
Title:  Senior Managing Director



[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1
[Form of]

ISSUER’S ACKNOWLEDGMENT
 
The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of April 29, 2014, by and among MERGE HEALTHCARE
INCORPORATED, a Delaware corporation (“Borrower”), the other Pledgors party
thereto and GUGGENHEIM CORPORATE FUNDING, LLC, as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”), (ii) to the extent permitted by applicable Legal Requirements agrees
promptly to note on its books the security interests granted to the Collateral
Agent under the Security Agreement, (iii) agrees that, upon the occurrence and
during the continuance of an Event of Default, upon notice from the Collateral
Agent and unless and until notified by the Collateral Agent that such Event of
Default has been waived in accordance with the terms of the Credit Agreement, it
will comply with instructions of the Collateral Agent with respect to the
applicable Securities Collateral (including all Equity Interests of the
undersigned) without further consent by the applicable Pledgor and (iv) agrees
to notify the Collateral Agent promptly after obtaining knowledge of any Lien in
favor of any person in the applicable Securities Collateral (other than
Permitted Liens).
 
 
[                                                  ]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:




--------------------------------------------------------------------------------

EXHIBIT 2
 
[Form of]

PLEDGE AMENDMENT
 
This Pledge Amendment, dated as of [•], 20[•], is delivered pursuant to Section
5.1 of the Security Agreement (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Security Agreement), dated as of April 29, 2014, by and among
MERGE HEALTHCARE INCORPORATED, a Delaware corporation (“Borrower”), the other
Pledgors party thereto and GUGGENHEIM CORPORATE FUNDING, LLC, as collateral
agent (in such capacity and together with any successors in such capacity, the
“Collateral Agent”).  The undersigned hereby agrees that this Pledge Amendment
may be attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Securities Pledge Amendment shall be deemed to
be and shall become part of the Pledged Collateral and shall secure all Secured
Obligations.
 
PLEDGED SECURITIES
ISSUER
CLASS
OF STOCK OR INTERESTS
PAR VALUE
CERTIFICATE NO(S)
NUMBER OF SHARES
OR INTERESTS
PERCENTAGE OF ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

INTERCOMPANY NOTES
 
ISSUER
PRINCIPAL AMOUNT
DATE OF ISSUANCE
INTEREST RATE
MATURITY DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
[                                                  ],
 
as Pledgor
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



AGREED TO AND ACCEPTED
 
 
 
GUGGENHEIM CORPORATE FUNDING, LLC,
 
as Collateral Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

 
2

--------------------------------------------------------------------------------

EXHIBIT 3
 
[Form of]

JOINDER AGREEMENT
 
[Name of New Pledgor]
[Address of New Pledgor]
 
[Date]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Ladies and Gentlemen:
 
Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of April 29, 2014,
by and among MERGE HEALTHCARE INCORPORATED, a Delaware corporation (“Borrower”),
the other Pledgors party thereto and GUGGENHEIM CORPORATE FUNDING, LLC, as
collateral agent (in such capacity and together with any successors in such
capacity, the “Collateral Agent”).
 
This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [•] (the “New Pledgor”), pursuant to Section 3.5 of the
Security Agreement.  The New Pledgor hereby agrees to be bound as a Subsidiary
Guarantor to the Credit Agreement and as a Pledgor party to the Security
Agreement by all of the terms, covenants and conditions set forth in the
Security Agreement to the same extent that it would have been bound if it had
been a signatory to the Security Agreement on the date of the Security
Agreement.  The New Pledgor also hereby agrees to be bound as a party by all of
the terms, covenants and conditions applicable to it set forth in Articles V, VI
and VII of the Credit Agreement to the same extent that it would have been bound
if it had been a signatory to the Credit Agreement on the execution date of the
Credit Agreement.  Without limiting the generality of the foregoing, as
collateral security for the payment and performance in full of all the Secured
Obligations, the New Pledgor hereby grants and pledges to the Collateral Agent
for the ratable benefit of the Secured Parties, a Lien on and security interest
in and to all of its right, title and interest in, to and under the Pledged
Collateral and expressly assumes all obligations and liabilities of a Subsidiary
Guarantor and Pledgor thereunder.  The New Pledgor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Pledgors contained in the Security Agreement and Article III of the Credit
Agreement.  Annexed hereto are supplements to each of the schedules to the
Security Agreement and the Credit Agreement, as applicable, with respect to the
New Pledgor.  Such supplements shall be deemed to be part of the Security
Agreement or the Credit Agreement, as applicable.
 
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.
 
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW PROVISIONS THAT WOULD APPLY THE LAWS OF ANOTHER JURSIDICTION.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.


 
[NEW PLEDGOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



AGREED TO AND ACCEPTED
 
 
 
GUGGENHEIM CORPORATE FUNDING, LLC,
 
as Collateral Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

 
 [Schedules to be attached]
2

--------------------------------------------------------------------------------


EXHIBIT 4
 
[Form of]

COPYRIGHT SECURITY AGREEMENT
 
Copyright Security Agreement, dated as of [•], by [•], a [•] located at  [•]
and  [•], a [•] located at  [•] (individually, a “Pledgor”, and, collectively,
the “Pledgors”), in favor of GUGGENHEIM CORPORATE FUNDING, LLC, in its capacity
as collateral agent (together with its successors and assigns in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined in the Credit
Agreement defined below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement, dated as of  April 29, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Merge Healthcare Incorporated (the
“Borrower”), the Pledgors and certain other affiliates of the Borrower, 
Guggenheim Corporate Funding, LLC, in its capacity as administrative agent and
lead arranger, and the lending institutions listed therein (the “Lenders”), have
agreed to make loans and other financial accommodations to the Borrower upon the
terms and provisions of the Credit Agreement;
 
WHEREAS, in connection with the Credit Agreement, the Pledgor, the Borrower and
certain of its affiliates are party to a Security Agreement, dated as of April
29, 2014 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Copyright Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
 
SECTION 1.           Defined Terms. 
 
Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement. For the
purpose of clarity, “Copyrights”, as defined in the Security Agreement, shall
mean, collectively, with respect to each Pledgor, all works of authorship
(whether protected by statutory or common law copyright, whether established or
registered in the United States or any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Pledgor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Pledgor, including the copyrights, registrations and
applications listed on Schedule 14(c) to the Perfection Certificate, together
with any and all (i) rights and privileges arising under applicable Legal
Requirements with respect to such Pledgor’s use of such copyrights, (ii)
renewals, continuations and extensions thereof and amendments thereto, (iii)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present or future
infringements thereof.
 
SECTION 2.           Grant of Security Interest in Copyright Collateral.  Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of the
Pledgor:

--------------------------------------------------------------------------------

(a)            all Copyrights of such Pledgor, including the United States
registered Copyrights and Copyrights applications which as of the date hereof
are listed on Schedule I attached hereto; and
 
(b)            all Proceeds of any and all of the foregoing.
 
SECTION 3.           Security Agreement.  The security interest granted pursuant
to this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.  In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.
 
SECTION 4.           Termination.  Upon the payment in full of the Secured
Obligations (other than contingent obligations) and termination of the Security
Agreement, the Collateral Agent shall execute, acknowledge, and deliver to the
Pledgors an instrument in writing in recordable form releasing the lien on and
security interest in the Copyrights under this Copyright Security Agreement.
 
SECTION 5.           Counterparts.  This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering one or more counterparts.
 
[signature page follows]
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
 
Very truly yours,
 
[PLEDGORS]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



AGREED TO AND ACCEPTED
 
 
 
GUGGENHEIM CORPORATE FUNDING, LLC,
 
as Collateral Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



3

--------------------------------------------------------------------------------

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
 
Copyright Registrations:
 
OWNER
REGISTRATION NUMBER
TITLE
 
 
 

Copyright Applications:
OWNER
TITLE
 
 

4

--------------------------------------------------------------------------------

EXHIBIT 5
[Form of]

PATENT SECURITY AGREEMENT
 
Patent Security Agreement, dated as of [•], by [•], a [•] located at [•] and
[•], a [•] located at  [•] (individually, a “Pledgor”, and, collectively, the
“Pledgors”), in favor of GUGGENHEIM CORPORATE FUNDING, LLC, in its capacity as
collateral agent (together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement
defined below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement, dated as of April 29, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Merge Healthcare Incorporated (the
“Borrower”), the Pledgors and certain other affiliates of the Borrower, 
Guggenheim Corporate Funding, LLC, in its capacity as administrative agent and
lead arranger, and the lending institutions listed therein (the “Lenders”), have
agreed to make loans and other financial accommodations to the Borrower upon the
terms and provisions of the Credit Agreement;
 
WHEREAS, in connection with the Credit Agreement, the Pledgor, the Borrower and
certain of its affiliates are party to a Security Agreement, dated as of April
29, 2014 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this Patent
Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
 
SECTION 1.           Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement. For the purpose of clarity, “Patents” shall mean,
collectively, with respect to the Pledgors, all patents issued or assigned to,
and all patent applications and registrations made by, such Pledgor (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), in each case, whether now owned or
hereafter created by or assigned to such Pledgor, including those listed on
Schedule 14(a) to the Perfection Certificate, together with any and all (i)
rights and privileges arising under applicable Legal Requirements with respect
to such Pledgor’s use of any patents, (ii) inventions and improvements described
therein, (iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
 
SECTION 2.           Grant of Security Interest in Patent Collateral.  Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
 
(a)            all Patents of such Pledgor, including the patents and patent
applications which as of the date hereof are listed on Schedule I attached
hereto; and

--------------------------------------------------------------------------------

(b)            all Proceeds of any and all of the foregoing.
 
SECTION 3.           Security Agreement.  The security interest granted pursuant
to this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.
 
SECTION 4.           Termination.  Upon the payment in full of the Secured
Obligations (other than contingent obligations) and termination of the Security
Agreement, the Collateral Agent shall execute, acknowledge, and deliver to the
Pledgors an instrument in writing in recordable form releasing the lien on and
security interest in the Patents under this Patent Security Agreement.
 
SECTION 5.           Counterparts.  This Patent Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering one or more counterparts.
 
[signature page follows]
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
 
Very truly yours,
 
[PLEDGORS]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



AGREED TO AND ACCEPTED
 
 
 
GUGGENHEIM CORPORATE FUNDING, LLC,
 
as Collateral Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



3

--------------------------------------------------------------------------------

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENTS AND PATENT APPLICATIONS
Issued Patents:
 
OWNER
PATENT NUMBER
NAME
 
 
 

 
Patent Applications:
 
OWNER
APPLICATION NUMBER
NAME
 
 
 

4

--------------------------------------------------------------------------------

EXHIBIT 6
[Form of]

TRADEMARK SECURITY AGREEMENT
 
Trademark Security Agreement, dated as of [•],by [•], a [•], located at  [•]
and  [•], a [•], located at  [•] (individually, a “Pledgor”, and, collectively,
the “Pledgors”), in favor of GUGGENHEIM CORPORATE FUNDING, LLC, in its capacity
as collateral agent (together with its successors and assigns in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined in the Credit
Agreement defined below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement, dated as of  April 29, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Merge Healthcare Incorporated (the
“Borrower”), the Pledgor and certain other affiliates of the Borrower, 
Guggenheim Corporate Funding, LLC, in its capacity as administrative agent and
lead arranger, and the lending institutions listed therein (the “Lenders”), have
agreed to make loans and other financial accommodations to the Borrower upon the
terms and provisions of the Credit Agreement;
 
WHEREAS, in connection with the Credit Agreement, the Pledgor, the Borrower and
certain of its affiliates are party to a Security Agreement, dated as of April
29, 2014 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Collateral Agent
pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
 
SECTION 1.           Defined Terms.  Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement. For the purpose of clarity, “Trademarks” as defined
in the Security Agreement shall mean, collectively, with respect to each
Pledgor, all trademarks (including service marks), slogans, logos, certification
marks, trade dress, uniform resource locations (URL’s), domain names, corporate
names and trade names, and other source indicators, whether registered or
unregistered, owned by or assigned to such Pledgor and all registrations and
applications for the foregoing (whether statutory or common law and whether
established or registered in the United States or any other country or any
political subdivision thereof), including those listed on Schedule 14(b) to the
Perfection Certificate together with any and all (i) rights and privileges
arising under applicable Legal Requirements with respect to such Pledgor’s use
of any trademarks, (ii) Goodwill associated therewith, (iii) renewals thereof,
(iv) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present and future infringements thereof.
 
SECTION 2.           Grant of Security Interest in Trademark Collateral.  Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of the
Pledgor:

--------------------------------------------------------------------------------

(a)            all Trademarks of such Pledgor, including the United States
registered Trademarks and Trademark applications (other than Excluded Property)
which as of the date hereof are listed on Schedule I attached hereto;
 
(b)            all Goodwill associated with such Trademarks; and
 
(c)            all Proceeds of any and all of the foregoing.
 
SECTION 3.           Security Agreement.  The security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.  In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.
 
SECTION 4.           Termination.  Upon the payment in full of the Secured
Obligations (other than contingent obligations) and termination of the Security
Agreement, the Collateral Agent shall execute, acknowledge, and deliver to the
Pledgors an instrument in writing in recordable form releasing the lien on and
security interest in the Trademarks under this Trademark Security Agreement.
 
SECTION 5.           Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering one or more counterparts.
 
[signature page follows]
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
 
Very truly yours,
 
[PLEDGORS]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



AGREED TO AND ACCEPTED
 
 
 
GUGGENHEIM CORPORATE FUNDING, LLC,
 
as Collateral Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

3

--------------------------------------------------------------------------------

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
 
Trademark Registrations:
 
OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 

 
Trademark Applications:
 
OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 

 
 
4


--------------------------------------------------------------------------------